DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edi SHMUELI (US-20130006948-A1).
	As per claim 1, SHMUELI teaches “a method, comprising”:

“selecting, by one or more computer systems based on the collaboration data, a first subset of users to migrate from a first system for hosting the set of files to a second system for hosting the files based on a high level of collaboration within the first subset of users,” ([0006]-[0007], [0015]);
“determining, by the one or more computer systems, a first subset of files to migrate for the first subset of users,” ([0006]-[0007], [0015]); and
“performing, by the one or more computer systems, migration of the first subset of files from the first system to the second system based on complexity scores associated with use of the first subset of files by the first subset of users,” ([0006]-[0007], [0015]).
	As per claim 2, SHMUELI further shows “tracking the migration of the first subset of files from the first system to the second system based on confidence scores associated with the first subset of users,” ([0006]-[0007], [0015])..
	As per claim 3, SHMUELI further shows “wherein tracking the migration of the first subset of files from the first system to the second system based on the confidence scores associated with the first subset of users comprises”:
“updating a confidence score for a user based on attributes associated with a migration status associated with migrating data for the user from the first system to the second system,” ([0031]-[0033], [0037]); and

	As per claim 4, SHMUELI further shows “wherein the attributes comprise at least
one of: migration of permissions in the data; a number of errors in the migration status; error types in the migration status,” ([0031]-[0033], [0037]);
“a number of documents migrated from the first system to the second system,” ([0031]-[0033], [0037]);
“document types transferred from the first system to the second system; an amount of time associated with migrating the data for the user from the first system to the second system; and a number of synchronizations,” ([0031]-[0033], [0037]).
	As per claim 5, SHMUELI further shows “wherein performing the migration of the first subset of files from the first system to the second system based on the complexity scores associated with the use of the first subset of files by the first subset of users comprises”:
“calculating a complexity score for a user based on attributes associated with data for the user to be migrated from the first system to the second system,” ([0007], [0014]).
	As per claim 6, SHMUELI further shows “wherein the attributes comprise at least
one of: a number of documents that are ineligible for migration; a number of documents with permissions,” ([0031]-[0033]);

“a number of shared documents; a total number of documents; a number of large documents; a number of permissions; an impact on other users; an impact on documents owned by other users; a number of orphaned files; and an importance of the user,” ([0031]-[0033]).
	As per claim 7, SHMUELI further shows “wherein performing the migration of the first subset of files from the first system to the second system based on the complexity scores associated with the use of the first subset of files by the first subset of users comprises”:
“determining an ordering of the first subset of users associated with performing the migration of the first subset of files from the first system to the second system based on the complexity scores,” ([0031]-[0033], [0037]).
	As per claim 8, SHMUELI further shows “selecting, based on the collaboration data, a second subset of users to migrate from the first system to the second system,” ([0006]-[0007], [0015]); and
“after migration of the first subset of files from the first system to the second system is complete, initiating migration of a second subset of files for the second subset of users from the first system to the second system,” ([0006]-[0007], [0015])..
	As per claim 9, SHMUELI further shows “determining an order of migration of the first subset of files before the second subset of files based on a first aggregated 
	As per claim 10, SHMUELI further shows “wherein selecting the first subset of users to migrate from the first system to the second system based on the high level of collaboration within the first subset of users comprises”:
“identifying the first subset of users within a portion of an organizational structure for the set of users,” (fig. 1, [0031]-[0033], [0037]); and
“adding one or more users with the high level of collaboration with the portion of the organizational structure to the first subset of users,” (fig. 1, [0031]-[0033], [0037]).
	As per claim 11, SHMUELI further shows “wherein selecting the first subset of users to migrate from the first system to the second system based on the high level of collaboration within the first subset of users further comprises”:
“excluding one or more additional users within the portion of the organizational structure from the first subset of users based on a low level of collaboration between the one or more additional users and other users in the first subset of users,” (fig. 1, [0031]-[0033], [0037]).
	As per claim 12, SHMUELI further shows “wherein the collaboration data comprises: a set of nodes representing the set of users,” (fig. 1); and

	As per claim 13, SHMUELI teaches “a system, comprising”:
“one or more processors,” (fig. 1); and
memory storing instructions that, when executed by the one or more processors, cause the system to:
“obtain collaboration data characterizing collaboration among a set of users on a set of files,” ([0006]-[0007], [0015]);
“select, based on the collaboration data, a first subset of users to migrate from a first system for hosting the set of files to a second system for hosting the files based on a high level of collaboration within the first subset of users,” ([0006]-[0007], [0015);
“determine a first subset of files to migrate for the first subset of users,” ([0006]-[0007], [0015]); and
“perform migration of the first subset of files from the first system to the second system based on complexity scores associated with use of the first subset of files by the first subset of users,” ([0006]-[0007], [0015]).
	As per claim 14, SHMUELI further shows “wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to:

As per claim 15, SHMUELI further shows “wherein tracking the migration of the first subset of files from the first system to the second system based on the confidence scores associated with the first subset of users comprises”:
“updating a confidence score for a user based on attributes associated with a migration status associated with migrating data for the user from the first system to the second system,” ([0031]-[0033], [0037]); and
“when the confidence score for the user reaches a maximum value, switching access to the data by the user from the first system to the second system,” ([0031]-[0033], [0037]).
	As per claim 16, SHMUELI further shows “wherein the attributes comprise at least one of: migration of permissions in the data; a number of errors in the migration status; error types in the migration status,” ([0031]-[0033], [0037]);
“a number of documents migrated from the first system to the second system,” ([0031]-[0033], [0037]);
“document types transferred from the first system to the second system; an amount of time associated with migrating the data for the user from the first system to the second system; and a number of synchronizations,” ([0031]-[0033], [0037]).

“calculating the complexity scores for the first subset of users based on attributes associated with data for the first subset of users to be migrated from the first system to the second system,” ([0031]-[0033], [0037]); and
“determining an ordering of the first subset of users associated with performing the migration of the first subset of files from the first system to the second system based on the complexity scores,” ([0031]-[0033], [0037]).
	As per claim 18, SHMUELI further shows “wherein the attributes comprise at least one of: a number of documents that are ineligible for migration; a number of documents with permissions; a number of shared documents; a total number of documents; a number of large documents; a number of permissions; an impact on other users; an impact on documents owned by other users; a number of orphaned files; and an importance of a user,” ([0031]-[0033]).
	As per claim 19, SHMUELI further shows “wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to: select, based on the collaboration data, a second subset of users to migrate from the first system to the second system,” ([0006]-[0007], [0015]);

“after migration of the first subset of files from the first system to the second system is complete, initiate migration of a second subset of files for the second subset of users from the first system to the second system,” ([0006]-[0007], [0015]).
	As per claim 20, SHMUELI teaches “a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method, the method comprising”:
“obtaining collaboration data characterizing collaboration among a set of users on a set of files,” ([0006]-[0007], [0015]);
“selecting, based on the collaboration data, a first subset of users to migrate from a first system for hosting the set of files to a second system for hosting the files based on a high level of collaboration within the first subset of users,” [0006]-[0007], [0015]);
“determining a first subset of files to migrate for the first subset of users,” ([0006]-[0007], [0015]);
“performing migration of the first subset of files from the first system to the second system based on complexity scores associated with use of the first subset of files by the first subset of users,” ([0006]-[0007], [0015]); and
.

                                                      Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


                                                 
                                                        










                                                           Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

Mar.10, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153